117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Karen STARR, Appellant,v.Shirley CHATER, Commissioner of Social Security, Appellee.
No. 96-3300.
United States Court of Appeals, Eighth Circuit.
Submitted July 1, 1997.Filed July 9, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.

PER CURIAM

1
Karen Starr appeals the district court's1 order granting summary judgment and affirming the Commissioner's decision to deny Starr disability benefits.  Having carefully reviewed the record and the parties' submissions, we affirm the judgment of the district court on the basis of the reasons set forth in the district court's opinion.  See 8th Cir.R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota